Citation Nr: 1548663	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to August 1984, and February 1987 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Louisville, Kentucky.  In the rating decision, the RO awarded service connection for hypertension and assigned an initial noncompensable rating.  

In December 2014, the Board adjudicated several claims for service connection ,and also awarded an initial disability rating of 10 percent for the Veteran's hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In January 2015, the RO implemented the Board's December 2014 decision, and assigned a 10 percent rating for the Veteran's hypertension, effective June 24, 2009. 

In September 2015, the Court vacated the December 2014 Board decision only to the extent that it had not adequately addressed whether the issue of entitlement to TDIU was properly before it.  The Veteran did not pursue the remainder of the Board's decision to the Court, and those issues were dismissed.  The Court remanded the claim for a TDIU to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Joint Motion, the parties determined that in finding that the issue of entitlement to a TDIU had not been raised, the Board failed to address the procedural requirements of VA Fast Letter 13-13 or the Court's precedent in Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).  Pursuant to VA Fast Letter 13-13, where a Veteran files a notice of disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending the Veteran raises the issue of entitlement to TDIU due, at least in part, to the disability on appeal, and a rating decision denies TDIU, the matter of TDIU is now part of the pending appeal.  VA Fast Letter 13-13 at 6.  The parties indicated that in the absence of a statement of the case (SOC) on the TDIU claim, the appropriate remedy was for the Board to remand the matter to the RO in order to issue an SOC.

Fast Letter 13-13 was rescinded due to incorporation into the VA adjudication procedure manual.  The information contained in Fast Letter 13-13 is found at M21-1, Part IV, Subpart ii, Chapter 2, F.4.m.  The Board will remand the matter in accordance with this provision and for compliance with the Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative an SOC on the issue of entitlement to a TDIU.  The Veteran must be advised that for the Board to have jurisdiction of this matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  IF the Veteran perfects a timely appeal of the claim for a TDIU, prior to returning the matter to the Board for appellate review, consider conducting any development needed for the claim.  This development may include: (i.) asking the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history; (ii) determining if any factual development is required as to the service-connected disabilities and readjudicating the ratings assigned, as needed; (iii) affording a VA examination to determine whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience; and (iv)  readjudicating the claim for a TDIU.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

